Citation Nr: 1754002	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  09-46 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to obesity that was caused or aggravated by service-connected disabilities.

2.  Whether the Veteran's son is entitled to recognition as a helpless child of the Veteran who was permanently incapable of self-support prior to attaining the age of 18 years.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the RO.  Specifically, an August 2010 rating decision determined that the Veteran's son should not be recognized as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  In February 2011, the RO denied service connection for obstructive sleep apnea.  In October 2011, the Board remanded the issue of entitlement to recognition as a helpless child.

In April 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ); a transcript of this proceeding has been associated with the record.  In August 2014, the Board remanded the claims for additional development.  In March 2016, the Veteran was notified that the VLJ who had conducted the April 2013 hearing had retired and was informed that he had the right to an additional hearing before a different VLJ.  In April 2016, the Veteran indicated that he did not want an additional hearing.

In May 2016, the Board determined that the Veteran's son should not be recognized as a helpless child of the Veteran and remanded the issue of service connection for obstructive sleep apnea.  The Veteran appealed the denied claim to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court granted the parties' Joint Motion for Partial Remand, which vacated the portion of the May 2016 Board decision that denied entitlement to recognition as a helpless child of the Veteran.  In June 2017, the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Court's directive, the Board remanded the issue of entitlement to recognition as a helpless child for additional medical opinion.  In August 2017, a VA examiner essentially opined that he could not render an adequate opinion because there were no treatment or school records available for review.  See VA Examination, 3 (Aug. 17, 2017).  Notably, the Veteran has recently submitted his son's school records not previously considered by the examiner.  See Education Records, 3-38 (Oct. 26, 2017).  In light of this new development, the claim should be remanded to acquire an adequate medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the service connection claim for obstructive sleep apnea, the Board observes that the Veteran has been diagnosed with obstructive sleep apnea and the competent evidence of record has attributed this diagnosis primarily to his morbid obesity.  See, e.g., VA Examination, 3 (June 27, 2017).  Although service connection may not be granted for obesity, obesity may be an "intermediate step" between a service-connected disability and a claimed disability that may be connected on a secondary basis.  See VAOPGCPREC 1-2017 (January 6, 2017).  

The evidence of record reasonably indicates that the Veteran's service-connected disabilities could potentially impact his ability to exercise, which could have caused or aggravated his obesity.  Whereas the Board is not permitted to arrive at its own unsubstantiated medical conclusions, a remand is necessary to acquire additional medical opinion on this theory of entitlement.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records relevant to the claims on appeal.

2.  After securing all outstanding relevant records, refer the claims file to an appropriate VA examiner with expertise in treating Klinefelter's syndrome.  The examiner must review the record and should note that review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that Klinefelter's syndrome or any other disability made the Veteran's son permanently incapable of self-support prior to the age of 18 years.  The examiner should cite to the evidence of record to support the opinion and provide a clear and complete rationale for any opinion expressed. 

3.  After securing all outstanding relevant records, refer the claims file to an appropriate VA examiner for additional medical opinion on the issue of entitlement to service connection for obstructive sleep apnea.

The examiner is specifically requested to address whether it is at least as likely as not that the Veteran's already service-connected disabilities caused or aggravated his obesity (such as by negatively impacting his ability to exercise).  

If so, the examiner should then address whether it is at least as likely as not that the Veteran's obesity caused or aggravated his obstructive sleep apnea.  

The examiner should provide a clear and complete rationale for any opinions expressed.

3.  Then, re-adjudicate the issues on appeal.  If the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
